Exhibit 10.1

 

COMMERCIAL OUTSOURCING SERVICES AGREEMENT

 

This Commercial Outsourcing Services Agreement (“Agreement”) is entered into as
of October     , 2008 (the “Effective Date”) by INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC., a California corporation (“ICS”) and AMAG PHARMACEUTICALS,
INC., a Delaware corporation (the “Company”).

 

RECITALS

 

A.            Company is, among other things, in the business of manufacturing,
selling and distributing pharmaceutical products, including those listed on
Schedule A (“Products”);

 

B.            ICS is, among other things, in the business of providing
commercialization services for pharmaceutical products;

 

C.            The Company desires to engage ICS as its agent to provide certain
commercialization services related to Products pursuant to this Agreement; and

 

D.            ICS desires to provide such commercialization services to the
Company as its agent pursuant to this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Appointment As Exclusive Agent

 

The Company hereby appoints ICS as the exclusive provider of Services (as
defined in Section 2) for Products sold to the Company’s customers (“Customers”)
in the United States, Guam, Puerto Rico and the U.S. Territories during the Term
(as defined in Section 4.1), as provided in this Agreement.

 

2.             Services To Be Performed

 

The Company hereby engages ICS to provide the following services with respect to
Products (“Services”):

 

2.1           Customer Services as described in Exhibit B.

 

2.2           Warehousing and Inventory Program Services as described in
Exhibit C.

 

2.3           Distribution Services as described in Exhibit D.

 

2.4           Contract Administration and Chargeback Processing as described in
Exhibit E.

 

2.5           Accounts Receivable Management and Cash Applications as described
in Exhibit F.

 

2.6           Financial Management Services as described in Exhibit G.

 

2.7           Information Technology Services as described in Exhibit H.

 

2.8           Government Contracting and Reporting Services as described in
Exhibit I.

 

2.9           Solely for the limited purpose of compliance with the pedigree
requirements of the Prescription Drug Marketing Act and any similar state laws,
ICS shall be considered an

 

1

--------------------------------------------------------------------------------


 

“Authorized Distributor of Record” for the Products and a third party logistics
provider who does not take title to Product or have general responsibility to
direct the Product’s sale or disposition.  The foregoing shall not be construed
in a manner that results in ICS being considered a distributor or wholesaler for
any other purpose or under any other law or regulation.

 

2.10         ICS will not be responsible for collection or payment of any Taxes
on behalf of the Company.

 

2.11         Capitalized words used without definition in this Agreement will
each have the meaning in Schedule C.

 

3.             Compensation - Fees For Services

 

3.1           Compensation.  The Company will compensate ICS for Services in
accordance with Schedule B.  ICS will provide monthly invoices for fees for
Services to the Company, and will bill the Company for any pass through charges
that have been previously approved (except freight) by the Company on a monthly
basis or as ICS is billed.  The Company will notify ICS of any disputed charges
in writing within 30 days of the date of the invoice covering such charges.  In
the absence of any such notice of dispute, all invoices will be deemed to be
correct and due in full within 30 days of the invoice date.  If the Company
disputes a portion of an invoice, the Company shall pay the undisputed portion
of the invoice within 30 days of the invoice date.  A late fee of 1.5% per month
(or any portion thereof) will be charged as of the due date on all amounts not
paid within thirty (30) days of the invoice date, except any amount disputed by
the Company in good faith.  If any dispute is resolved in favor of ICS, the
Company will pay the applicable late fee on such amount from the original due
date.

 

3.2           Cost Adjustment.  If ICS can reasonably demonstrate to the Company
that the costs to ICS for providing Services have materially increased (or are
reasonably likely to increase materially during the following twelve (12) month
period of the Term) as a result of any changes in the Requirements of Law,
including the adoption of any new Requirements of Law impacting Services, then
ICS may increase the applicable component of the fees for such Services provided
in Schedule B (“Cost Adjustment”).  ICS will notify the Company of any proposed
Cost Adjustment at least one hundred fifty (150) days prior to its effective
date.  All Cost Adjustments will be determined under generally accepted
accounting principles (GAAP) and cost allocation methods applied on a consistent
basis.  If the Company objects to any Cost Adjustment and the parties are unable
in good faith to resolve such objection to the reasonable satisfaction of both
parties, then either party may terminate this Agreement upon ninety (90) days’
prior written notice to the other party.

 

3.3           Program Ready Date. If the Company requests that ICS delay the
launch of Services beyond the agreed-upon date on the signatory page (the
“Program Launch Date”), the Company will pay ICS a program ready fee and any
associated expenses as specified in Schedule B, including reasonable
out-of-pocket costs and other expenses.  The Company will give ICS at least
[***] written notice of changes to the Program Launch Date.  Program ready fees
will continue until the Program Launch Date.  After the Program Launch Date, the
Company will pay applicable monthly program fees.  For the first month during
which Services are provided, ICS will prorate any difference between program
ready fees and applicable monthly program fees.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

4.             Term And Termination

 

4.1           Initial Term.  This Agreement will be effective as of the
Effective Date and will continue for [***] years (the “Term”) unless sooner
terminated.  The Term may be extended upon written mutual agreement of the
parties, such extension to be negotiated in good faith six (6) months prior to
the expiration of the Term.

 

4.2           Termination For Breach.

 

4.2.1        If a party fails to pay any amount due to the other party under
this Agreement, the other party may provide notice to the non-paying party
specifying the amount due and notifying the non-paying party that the other
party may terminate this Agreement if the non-paying party fails to pay the
amount due within five days of the date the notice is received.  If the
non-paying party fails to pay the amount due within five days of the date the
notice is received, the other party may terminate this Agreement immediately
and, in such event, shall provide written notice thereof to the non-paying
party; provided that if such breach occurs more than three times during any
12-month period, the non-breaching party may terminate this Agreement upon five
days’ written notice without any opportunity for cure.

 

4.2.2        If a party fails to perform any other material obligation under
this Agreement, the other party may provide notice to the breaching party
describing the breach in detail and notifying the breaching party that the other
party may terminate this Agreement if the breaching party’s failure to perform
is not cured within 30 days of the date of the notice.  If the breaching party’s
failure to perform is not cured within 30 days of the date of the notice, then
the other party may terminate this Agreement immediately and, in such event,
shall provide written notice thereof to the non-paying party; provided that
(i) if the breaching party has begun to cure a non-monetary breach within such
30 days, but such cure is not completed to the non-breaching party’s reasonable
satisfaction within such 30 days, the breaching party will have up to an
additional 30 days to complete such cure (it being understood that if such cure
is not completed to the non-breaching party’s reasonable satisfaction within
such supplemental 30-day period, then the non-breaching party may terminate this
Agreement immediately upon written notice to the breaching party), and (ii) if
such breach occurs more than three times during any 12-month period, the
non-breaching party may terminate this Agreement upon 30 days’ written notice
without any opportunity for cure.

 

4.3           Termination For Specific Events.  Either party may immediately
terminate this Agreement upon written notice to the other party upon the other
party’s: (a) filing an application for or consenting to appointment of a
trustee, receiver or custodian of its assets; (b) having an order for relief
entered in Bankruptcy Code proceedings; (c) making a general assignment for the
benefit of creditors; (d) having a trustee, receiver, or custodian of its assets
appointed unless proceedings and the person appointed are dismissed within 30
days; (e) insolvency within the meaning of Uniform Commercial Code Section 1-201
or failing generally to pay its debts as they become due within the meaning of
Bankruptcy Code Section 303(h)(1), as amended; or, (f) certification in writing
of its inability to pay its debts as they become due (and either party may
periodically require the other to certify its ability to pay its debts as they
become due) (each, a “Bankruptcy Event”).  Each party agrees to provide
immediate notice to the other party upon a Bankruptcy Event.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

4.4           [***]

 

4.5           [***]

 

4.6           Expenses. Within five days of expiration or earlier termination of
this Agreement for any reason, the Company will (a) pay ICS any amount owed up
to the effective date of termination; (b) return to ICS all hardware, software
and other equipment provided to Company by ICS, or pay to ICS the replacement
cost of items not returned; and (c) pay non-recoverable out-of-pocket expenses
for telecommunication, facsimile, postage, shipping and other services incurred
by ICS up to the effective date of termination.

 

4.7           Survival.  Accrued payment, indemnity, intellectual property and
confidentiality obligations, and any provision if its context shows that the
parties intended it to survive, will survive expiration or termination of this
Agreement and, except as expressly provided, expiration or termination will not
affect any obligations arising prior to the expiration or termination date.

 

5.             Recalls; Other FDA Issues

 

5.1           Recalls.  If the Company conducts a recall, market withdrawal or
field correction of any Products (“Recall”), the Company will conduct the Recall
or designate a third party to do so and be responsible for all Recall expenses. 
ICS will comply with the Company’s reasonable requests in the Recall.  To the
extent that the Recall was not due to ICS’s negligence, the Company will pay or
reimburse ICS’s Recall expenses (including reasonable attorneys’ fees).  To that
extent that  the Recall was due to ICS’s negligence, ICS will pay or reimburse
the Company’s reasonable documented out-of-pocket Recall expenses (including
reasonable attorneys’ fees).  Each party will use its best efforts to minimize
Recall expenses.  The Company will notify ICS of any proposed Recall as soon as
possible and, in any event, will do so within forty-eight (48) hours of
initiating a Recall.

 

5.2           Government Notices.  Each party will provide the other with a copy
of any correspondence or notices it receives from the FDA, DEA or any
counterpart state agency specifically relating to Services or relating to a
material violation of any kind that is related to the Product, whether such
violation resulted from an act or omission by the Company or by ICS, as soon as
possible but no later than three (3) business days following such receipt.  In
addition, ICS will provide the Company with any notice relating to Products
promptly upon its receipt.  Each party will also provide the other with
concurrent copies of any responses to any such correspondence or notices (e.g.,
such as an FDA 483 notice, warning letters, untitled regulatory letters and
establishment inspection reports).  Where reasonably possible, ICS will give
prior notice to the Company of any scheduled FDA or DEA inspections of ICS’s
facilities specifically relating to any Products, and, if reasonably possible,
will afford the Company the opportunity to be present at such inspection and to
review and contribute to any written response, to the extent permitted by law.

 

6.             Legal Compliance

 

6.1           General.  During the Term, each party will comply with all
Requirements of Law.  ICS will comply with Requirements of Law related to
storage, handling and distribution of

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

Products.  The Company will comply with Requirements of Law related to
importation, manufacture, distribution, labeling, storage, sale and handling of
Products.

 

6.2           Food and Drug Act.  The Company hereby represents and warrants to
ICS that, during the Term (a) no Products delivered by or on behalf of the
Company to or on the order of ICS will be, at the time of shipment or delivery,
adulterated, misbranded or otherwise prohibited within the meaning of the Act or
within the meaning of any applicable state or local law, (b) Products will be,
at the time of shipment and delivery to ICS, merchandise that may be introduced
and delivered into interstate commerce under the provisions of Sections 404 or
405 of the Act, (c) all Products will be the subject of a duly approved NDA or
ANDA and may be legally transported or sold under Requirements of Law, (d) the
Company owns or holds the duly approved NDA or ANDA for the Products, or is
otherwise considered the “manufacturer” of all Products under the Act and within
the meaning of any other applicable federal, state or local law, and (e) all
Products will have been approved by each applicable Governmental Authority for
commercial sale and shipment within the United States.

 

7.             Representations And Warranties

 

7.1           By the Company.  The Company represents and warrants to ICS that:
(a) it has authority to enter into and perform this Agreement without
restriction and this Agreement is a valid and binding obligation of the Company,
(b) execution, delivery and performance of this Agreement by the Company has
been duly authorized by all necessary corporate actions, (c) the Company will
obtain and will maintain, in full force and effect, all licenses and permits
required under applicable law for the Company to sell and distribute Products
under this Agreement prior to the initiation of such sale and distribution,
(d) as of the Effective Date, there is no proceeding or investigation pending or
threatened that questions validity of this Agreement, marketing authorizations
related to Products or actions pursuant to this Agreement, and (e) as of the
date that the first Product is distributed by ICS to a customer under this
Agreement, no approvals, consents, orders or authorizations of or designation,
registration, declaration or filing with any Governmental authority (within the
United State) are required for Company’s performance of its obligations under
this Agreement, other than any approval already obtained.

 

7.2           By ICS.  ICS represents and warrants to the Company that: (a) it
has authority to enter into and perform this Agreement without restriction and
this Agreement is a valid and binding obligation of ICS, (b) execution, delivery
and performance of this Agreement by ICS has been duly authorized by all
necessary corporate actions, (c) ICS has and will maintain in full force and
effect, all licenses and permits required under applicable law for ICS to
perform the Services under this Agreement, (d) as of the Effective Date, there
is no proceeding or investigation pending or threatened that questions validity
of this Agreement, ICS’s licenses to warehouse and distribute pharmaceuticals,
or any actions pursuant to this Agreement, and (e) as of the date that the first
Product is distributed by ICS to a customer under this Agreement, no approval of
or filing with any Governmental Authority (within the United States) is required
for ICS to perform Services, other than any approvals already obtained.

 

7.3           Notice of Changes.  The Company and ICS will give prompt written
notice to the other if it becomes aware during the Term of any action or
development that would cause any warranty in this Section 7 to become untrue.

 

5

--------------------------------------------------------------------------------


 

8.             Trademarks/Data

 

Neither party may use the other party’s name, trademarks, service marks, logos,
other similar marks, other intellectual property, or other data or information
in any manner without its prior written approval, except to satisfy its
obligations under this Agreement.  Data and information that belong to the
Company will be any data and information related to Products (including sales
information), except ICS Data.  “ICS Data” means data and information that
(i) relates to ICS’s processes, reports and services provided to the Company
under this Agreement or to its business relationships and transactions with
other suppliers, but is not specific to Products or the Company, and (ii) was
independently developed by ICS or its Affiliates without use of Company’s
Confidential Information.  ICS Data, including information and data relating to
any of ICS’s customers and their profiles, and any derivative works or
aggregations of ICS Data belongs to ICS.

 

9.             Confidentiality

 

9.1           Existing Agreement.  The parties have previously executed a
written Confidentiality Agreement (“Confidentiality Agreement”), attached as
Schedule D.  The parties will abide by its provisions during the Term and for at
least five (5) years thereafter, regardless of any shorter term in the
Confidentiality Agreement.

 

9.2           Termination.  Upon expiration or termination of this Agreement for
any reason each party will promptly return to the other party all documents and
other material containing Confidential Information (as defined in the
Confidentiality Agreement), including copies, other than those which a party is
reasonably required to maintain for legal, tax or valid business purposes, or if
authorized in writing by Company, certify to the other party that it has
destroyed all such documentation and other materials.

 

10.           Remedies

 

10.1         Generally.  Rights and remedies under this Agreement are cumulative
and in addition to any other available rights or remedies under any agreement,
at law or in equity.

 

10.2         Equitable Relief.  If either party violates or threatens to violate
Recall, Legal Compliance, Trademark/Data infringement, Confidentiality or other
provisions of this Agreement, the other party may suffer irreparable harm and
its remedies at law may be inadequate.  Accordingly, the other party may seek
equitable relief.

 

10.3         Breach by the Company.  Either company acknowledges the difficulty
(if not the impossibility) of ascertaining the amount of damages that would be
suffered by either on account of the loss of monthly fees or revenues that it
would have earned during the remaining months of the Term (the “Lost Profits”),
if either party terminates this Agreement following a breach by either company. 
Accordingly, either company agrees that if either party terminates this
Agreement during the Term following a breach by either company, then, as
liquidated damages and not as a penalty, the measure of damages payable to
either company for the Lost Profits shall be equal to [***] of the aggregate
amount of all fees or revenues and other sums that, in absence of such breach,
would have been paid by the Company to ICS under this Agreement for the
remaining months of the Term[***] with such fees and other sums to be based on
the average monthly amount paid or owed by the Company to ICS during the six
months preceding such breach (or such shorter time as the Agreement has been in
effect) or

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

for company the average monthly amount of revenues booked into sales.  The
liquidated damages are intended to compensate either company for Lost Profits
only.  Either company does not waive and expressly reserves its rights with
respect to all other claims or amounts due under this Agreement and the
Continuing Guaranty (as defined in Section 13 below).  Accordingly, the Lost
Profits shall not constitute damages or compensation for any other breach of
this Agreement or any other obligation of either company, including but not
limited to any claim for indemnification under Section 11 of this Agreement or
the Continuing Guaranty.

 

10.4        LIMITATIONS.  EXCEPT FOR EACH PARTY’S OBLIGATIONS OF CONFIDENTIALITY
UNDER SECTION 9, INDEMNIFICATION UNDER SECTIONS 11.1 AND 11.2, AND INTELLECTUAL
PROPERTY UNDER SECTION 12:

 

(A)          SUBJECT TO SECTION 10.3 ABOVE, NO PARTY WILL BE LIABLE TO ANY OTHER
PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR OTHER SIMILAR
DAMAGES ARISING OUT OF OR IN CONNECTION WITH A BREACH OF THIS AGREEMENT,
PROVIDED THAT ANY LOSS DUE TO DAMAGE OR LOSS OF PRODUCTS WILL BE BASED UPON THE
COMPANY’S COST OF MANUFACTURING OR ACQUIRING PRODUCTS, NOT ITS SELLING COST;

 

(B)          Subject to Section 10.4(A) above, the Company shall bear all risk
of loss or damage with respect to the Product warehoused by ICS except to the
extent loss or damage results from the [***].  As used in this Section 10.4(B),
the “net amount earned by ICS” shall be calculated in the same manner as lost
profits are calculated under Section 10.3.  This Section 10.4(B) shall  not
apply to any claim subject to indemnification under Section 11 that is brought
by a third party.

 

(C)          [***]

 

11.           Indemnification

 

11.1         By the Company.  The Company will defend, indemnify and hold
harmless ICS and its Related Parties from and against all claims, liabilities,
losses, damages, costs and expenses, including reasonable attorneys’ fees
(collectively, “Claims”) brought by third parties or the Company’s employees
caused by or arising from any (a) act or omission of the Company or its Related
Parties, (b) failure of the Company to perform its obligations or to comply with
Requirements of Law, (c) breach of any warranty made by the Company in this
Agreement (d) claims of patent, trademark, copyright or other infringement
related to Products, (e) storage, handling, use, non-use, demonstration,
consumption, ingestion, digestion, manufacture, production and assembly of
Products and their transportation to ICS, or (f) Taxes imposed against ICS or
its Related Parties; provided, however, the Company will have no obligations
under this Section 11.1 for any Claims to the extent caused by any negligent act
or omission of ICS or its Related Parties.

 

11.2         By ICS.  ICS will defend, indemnify and hold harmless the Company
and its Related Parties from and against all Claims brought by third parties or
ICS’s employees against

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

the Company or its Related Parties caused by or arising from any (a) negligent
act or omission of ICS or its Related Parties, (b) failure of ICS to perform its
obligations or to comply with Requirements of Law, (c) breach of any warranty
made by ICS in this Agreement, or (d) making by ICS of representations or
warranties with respect to Products to the extent not authorized by the Company;
provided, however, that ICS will have no obligations under this Section 11.2 for
any Claims to the extent caused by any negligent act or omission of the Company
or its Related Parties.

 

11.3         Procedures.  The obligations and liabilities of the parties with
respect to Claims subject to indemnification under this Section 11,
(“Indemnified Claims”), will be subject to the following terms and conditions:

 

11.3.1      The party claiming a right to indemnification hereunder
(“Indemnified Person”) will give prompt written notice to the indemnifying party
(“Indemnifying Person”) of any Indemnified Claim, stating its nature, basis and
amount, to the extent known.  Each such notice will be accompanied by copies of
all relevant documentation, including any summons, complaint or other pleading
that may have been served or any written demand or other document.

 

11.3.2      With respect to any Indemnified Claim: (a) the Indemnifying Person
will defend or settle the Indemnified Claim, subject to provisions of this
subsection, (b) the Indemnified Person will, at the Indemnifying Person’s sole
cost and expense, cooperate in the defense by providing access to witnesses and
evidence available to it, (c) the Indemnified Person will have the right to
participate in any defense at its own cost and expense to the extent that, in
its judgment, the Indemnified Person may otherwise be prejudiced thereby,
(d) the Indemnified Person will not settle, offer to settle or admit liability
in any Indemnified Claim without the written consent of an officer of the
Indemnifying Person, and (e) the Indemnifying Person will not settle, offer to
settle or admit liability as to any Indemnified Claim in which it controls the
defense if such settlement, offer or admission contains any admission of fault
or guilt on the part of the Indemnified Person, or would impose any liability or
other restriction or encumbrance on the Indemnified Person, without the written
consent of an officer of the Indemnified Person.

 

11.3.3      Each party will cooperate with, and comply with all reasonable
requests of, each other party and act in a reasonable and good faith manner to
minimize the scope of any Indemnified Claim.

 

12.           Intellectual Property

 

All concepts, inventions, ideas, patent rights, data, trademarks, and copyrights
that are developed by ICS in its performance of this Agreement and are related
to Products will remain exclusive property of the Company, except those that are
related solely to ICS Data (as defined in Section 8 above).  Any concepts,
inventions, ideas, patent rights, data, trademarks, and copyrights that are
developed by ICS (including its Affiliates) and that relate solely to ICS Data
or ICS’s generally applicable methods for providing reports, processes and
services will remain the exclusive property of ICS.

 

13.           Insurance

 

13.1         By the Company.  During the Term, the Company will maintain:
(a) casualty and theft or loss insurance in amounts sufficient to protect all
Products and other materials consigned to ICS, and (b) products liability and
commercial general liability insurance having a limit of not less than five
million dollars ($5,000,000.00) per occurrence, Combined Single Limit (Bodily
Injury and Property Damage), pursuant to one or more insurance policies with
reputable

 

8

--------------------------------------------------------------------------------


 

insurance carriers having a Best’s Rating of A VII or otherwise as reasonably
approved by ICS.  The Company will designate ICS and its Related Parties as
“additional insureds” under each such insurance policy.  The Company will obtain
a broad form vendor’s endorsement for products liability for ICS and its Related
Parties.  Within thirty (30) days after the Effective Date, the Company will
provide to ICS a certificate of insurance indicating that such obligations have
been satisfied.  As a condition precedent to the effectiveness of this
Agreement, the Company will execute the Continuing Guaranty and Indemnification
Agreement attached as Exhibit A (the “Continuing Guaranty”)

 

13.2         By ICS.  During the Term, ICS will maintain the following
insurance:

 

13.2.1      Workers’ Compensation.  Workers’ compensation statutory coverage as
required by law in states where Services are performed;

 

13.2.2      Employer’s Liability.  Employer’s liability insurance with a limit
of $500,000 for bodily injury by accident per person, $500,000 for bodily injury
by accident, all persons and $500,000 bodily injury by disease policy limit;

 

13.2.3      General Liability.  Commercial general liability insurance,
including personal injury blanket contractual liability and broad form property
damage, with a $1,000,000 combined single limit;

 

13.2.4      Umbrella Liability.  Umbrella liability insurance in the amount of
$5,000,000 per occurrence and aggregate;

 

13.2.5      Property Insurance.  Property insurance covering the business
property of ICS and others while at any unnamed location in the amount of
$1,000,000; and

 

13.2.6  Other.  ICS will not be obligated to insure Products against any loss or
damage to Products arising from the shipment or storage of Products at the ICS
Facility.

 

13.2.7      The insurance required by Section 13 may be made up through a
combination of a commercially reasonable self-insured retention program and
traditional insurance.

 

13.3         Notice and Proof of Insurance.  Throughout the Term, ICS will
(a) provide prompt written notice to the Company in the event ICS becomes aware
or is notified that the insurance described in Section 13.2 will be materially
adversely modified or cancelled and (b) provide the Company with proof of such
insurance.

 

14.           Notices

 

Notices will be in writing and will be delivered personally (which will include
delivery by courier or reputable overnight delivery service) or sent by
certified mail, postage and fee prepaid, return receipt requested, to the
address on the signature page.  Items delivered personally will be deemed
delivered on the date of actual delivery.  Items sent by certified mail will be
deemed delivered on the date the return receipt is signed.  A party may change
its contact information by a written notice delivered in accordance with this
Section 14.

 

15.           Governing Law

 

This Agreement and the rights and obligations of the parties under this
Agreement will be construed and interpreted under the internal laws of the State
of Delaware, excluding its conflict and choice of law principles.  The
successful party in any legal action arising out of this

 

9

--------------------------------------------------------------------------------


 

Agreement, including enforcing its rights in a bankruptcy proceeding, may
recover all costs, including reasonable attorneys’ fees.

 

16.           Severability

 

If any court determines a provision of this Agreement is invalid, such holding
will not affect the validity of other provisions and they will remain in effect.

 

17.           Complete Agreement; Amendments; Counterparts; Waivers; Signatures.

 

This Agreement and its schedules and exhibits, including the Confidentiality
Agreement and Continuing Guaranty, contain the entire agreement between the
parties and supersede any prior oral and written representations by the parties
that relate to the subject matter of this Agreement.  This Agreement may not be
amended, supplemented or waived in any respect without written agreement of both
parties, signed by their respective authorized representatives.  This Agreement
may be executed in one or more counterparts, which will together constitute but
one agreement and each of which will be an original.  A party’s failure to
insist, in one or more instances, upon performance of any provision of this
Agreement will not be construed as a waiver of its right and the other party’s
obligations will continue in full force.  Either party’s consent to any act by
the other party on any occasion will not be deemed consent on any other
occasion.  Facsimile transmissions bearing a party’s signature will for all
purposes be deemed an original.  In the event of a conflict between the terms
and conditions of the body of this Agreement and those set forth in any
schedules or exhibits attached hereto or incorporated herein by reference, the
terms set forth in the body of this Agreement will take precedence and control,
except with respect to the Continuing Guaranty, which shall supersede any
conflicting terms herein.

 

18.           Force Majeure

 

If the performance of any part of this Agreement by any party will be affected
for any length of time by fire or other casualty, government restrictions, war,
terrorism, riots, strikes or labor disputes, lock out, transportation delays,
electronic disruptions, internet, telecommunication or electrical system
failures or interruptions, and acts of God, or any other cause which is beyond
control of a party (financial inability excepted), such party will not be
responsible for delay or failure of performance of this Agreement for such
length of time, provided, however, (a) the affected party will cooperate with
and comply with all reasonable requests of the non-affected party to facilitate
Services to the extent possible, and (b) the obligation of one party to pay
amounts due to any other party will not be subject to the provisions of this
Section.

 

19.           Interpretation

 

The parties have jointly negotiated this Agreement and, thus, neither this
Agreement nor any provision will be interpreted for or against any party on the
basis that it or its attorney drafted the Agreement or the provision at issue. 
Headings of the various Sections are not part of the context of this Agreement,
and are only labels to assist in locating those Sections, and will be ignored in
construing this Agreement.  When this Agreement requires approval of one or more
parties, such approval may not be unreasonably withheld or delayed.  Words,
regardless of the number and gender specifically used, will be construed to
include any other number, singular or plural, and any gender, masculine,
feminine, or neuter, as the context requires.  “And” includes “or.”  “Or” is
disjunctive but not necessarily exclusive.  “Including” means “including but not
limited to.”

 

10

--------------------------------------------------------------------------------


 

20.                               Successors/Assignment

 

The parties shall not assign this Agreement without the express written consent
of the other party, except that Company may assign or transfer this Agreement
(whether by operation of law or otherwise) without such prior consent in
connection with a sale, merger, acquisition, or other change in control
transaction (including by way of stock sale, merger, reorganization or
otherwise), or sale of all or substantially all of Company’s assets (the “Change
In Control Transaction”), provided that (i) the Change In Control Transaction
includes the assumption of the liabilities under this Agreement and the
Continuing Guaranty by the assignee, (ii) the assignee has the financial ability
to perform this Agreement and accept all obligations and liabilities hereunder,
and (iii) the assignee is not a Competitor (as defined below). In connection
with any such permitted assignment or transfer, the assignee shall be obligated
under this Agreement with respect to all obligations hereto and agrees to
compensate ICS for any additional reasonable and documented services or
management fees required to transition the business from Company.  In addition,
Company will use commercially reasonable efforts to  ensure that any prospective
assignee execute the standard form Continuing Guaranty and Indemnification
Agreement in favor of AmerisourceBergen Corporation and its subsidiaries no
later than thirty (30) days following an assignment of this Agreement, provided
that if the assignee does not execute the standard form Continuing Guaranty and
Indemnification Agreement in favor of AmerisourceBergen Corporation within the
thirty (30) day period, Company shall continue to remain liable under the
Continuing Guaranty executed by it and attached hereto as Exhibit A until such
time as the assignee executes AmerisourceBergen Corporation’s standard form
Continuing Guaranty and Indemnification Agreement.

 

If the assignee fails to execute such agreement within the thirty (30) day
period, then ICS shall have the right to terminate this Agreement upon ten
(10) days’ notice notwithstanding any provision in this Agreement to the
contrary and the assignee shall promptly pay ICS all amounts due under the
contract up to and including the effective date of termination.  For the
purposes of this paragraph, a Competitor includes [***].

 

21.                               Relationship Of The Parties

 

Neither party has any ownership interest in the other and their relationship, as
established by this Agreement, is that of agent and master within the confines
of the terms of this Agreement.  Other than such limited agency, this Agreement
does not create any partnership, joint venture or similar business relationship
between the parties.  Notwithstanding the limited agency created hereunder, each
party will remain fully responsible for its actions and the actions of its
Related Parties not specifically related to this Agreement.

 

22.                               Letter of Intent

 

Pursuant to Section 17 of this Agreement, the parties’ Letter of Intent dated
May 28, 2008, is superseded by this Agreement, provided that, within 30 days
after the Effective Date, the Company shall pay ICS [***] in respect of all
amounts due under the Letter of Intent.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Commercial Outsourcing Services Agreement as of the
Effective Date.

 

 

AMAG PHARMACEUTICALS, INC:

 

INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Brian J. G. Pereira

 

By:

/s/ David Cheetham

 

 

 

 

 

Name:

Brian J. G. Pereira

 

Name:

David Cheetham

 

 

 

 

 

Title:

CEO

 

Title:

President

 

 

 

 

 

Address:

 

 

Address:

Attn: Executive Vice President and General Manager

3101 Gaylord Parkway

Frisco, TX 75034

 

with a copy to:

 

AmerisourceBergen Specialty Group

Attn: Group Counsel, 1N-E186

3101 Gaylord Parkway

Frisco, TX 75034

 

Program Launch Date:  January 15, 2009, unless changed by Company as set forth
in Section 3.3

 

12

--------------------------------------------------------------------------------



 


LIST OF SCHEDULES AND EXHIBITS


 

Schedules:

 

 

 

 

 

Schedule A

 

Description of Products

Schedule B

 

Summary of Fees

Schedule C

 

Additional Definitions

Schedule D

 

Copy of Executed Confidentiality Agreement

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

 

Continuing Guaranty and Indemnification Agreement

Exhibit B

 

Customer Services

Exhibit C

 

Warehousing and Inventory Program Services

Exhibit D

 

Distribution Services

Exhibit E

 

Contract Administration and Chargeback Processing

Exhibit F

 

Accounts Receivable Management and Cash Applications

Exhibit G

 

Financial Management Services

Exhibit H

 

IT Services

EXHIBIT I

 

GOVERNMENT CONTRACTING AND REPORTING SERVICES

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 


DESCRIPTION OF PRODUCTS


 

Description                                Ferumoxytol

 

NDC

 

Volume Per Vial

 

Milligrams

 

Vials Per Carton

 

Carton Dimension

NDC 59338-0771-01

 

4.25 mL

 

127.5

 

1

 

1 x 1 x 1 15/16H

NDC 59338-0771-10

 

4.25 mL

 

127.5

 

10

 

4 11/16 x 1 7/8 x 1 15/16H

 

 

 

 

 

 

 

 

 

NDC 59338-0772-01

 

8.5 mL

 

255

 

1

 

1 1/16 x 1 1/16 x 2 5/16H

NDC 59338-0772-10

 

8.5 mL

 

255

 

10

 

4 7/8 x 2 x 2 3/8H

 

 

 

 

 

 

 

 

 

NDC 59338-0775-01

 

17 mL

 

510

 

1

 

1 5/16 x 1 5/16 x 2 5/8H

NDC 59338-0775-10

 

17 mL

 

510

 

10

 

6 1/4 x 2 1/2 x 2 5/8H

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B

 

SUMMARY OF FEES

 

Assumptions:

 

·                  AMAG will ship to wholesalers, specialty distributors, large
clinics and hospitals and specialty pharmacies

 

·                  852/867 Reporting included in Monthly Management Fee for ABC,
McKesson and Cardinal.  Any additional reporting may require additional
management and development fees

 

·                  Standard operation procedures will be followed for all
processes.  If any custom work instructions are required, the fees listed may be
impacted

 

·                  AMAG or AMAG vendor will provide initial pedigree in addition
to serialized product to ICS; ICS will receive pedigree and transmit as
appropriate

 

Fee

 

Amount

 

Description

 

 

 

 

 

3PL Services

 

 

 

 

 

 

 

 

 

Development and Implementation

 

$[***]/one-time

 

Hiring and training of staff



ERP system set up



Project management time for implementation



Data interface design and testing



AMAG-specific telecommunications set up



Creation of a AMAG-specific DataMart and RealTime Web Portal

 

 

 

 

 

Stand-Ready Fee

 

$[***]/month

 

Monthly fee assessed if Program Launch Date is delayed. 

 

 

 

 

 

Monthly Management Fee

 

 

 

 

 

 

 

 

 

Customer Service



Warehouse & Distribution



Returns Management



Finance



Contract & Chargeback Management

 

Lynne Marton Government Contract Consulting and Reporting Services



Information Technology & Reporting



852/867 Reporting — ABC, MCK, CAH

 

$[***]/month

 

Address customer inquiries as AMAG



Manage Customer Relationship



Account Set Up



License Verification



Order Processing



Returns



Product Inquiries



Inventory pick, pack and ship from ICS distribution center



AMAG-Branded Packing Slips



Daily Cycle Counts



One Physical Inventory Count per annum



Inventory Management



Invoicing as AMAG



Establish Credit Limits



Process Returns



Call Triage



Accounts Receivable Management

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

Fee

 

Amount

 

Description

 

 

 

 

 

 

 

 

 

Collections



Maintenance of government and non-government reports



Process chargeback requests from wholesalers



Debit memo processing



Reconciliation reporting



AMP and FAMP Reports to AMAG



Rebate calculations and reporting to AMAG



Admin Fee Calculations



Maintenance of AMAG specific DataMart and web reporting tool



Maintenance of Crystal Enterprise for web reporting



Future upgrades to ICS’ software



Includes two licenses to Crystal Enterprise reporting tool

 

 

 

 

 

Customer Service Fees

 

 

 

 

 

 

 

 

 

Order Processing Fee

 

$[***]/order
MANUAL



 

 

$[***]/order
EDI

 

Order is defined as a shipment to a unique address that leaves the distribution
center, regardless of the number of cartons or packages that constitute that
shipment and/or the number of inbound requests for said Order.



Electronic orders are those that are imported into the system automatically
without manual intervention from customer service.

 

 

 

 

 

Customer Setup Fee

 

$[***]/account

 

Assessed for every new account setup completed for an authorized AMAG customer. 
This includes license receipt and verification after initial launch setup.

 

 

 

 

 

Drop Shipment Surcharge



 

$[***]/order

 

Assessed in addition to Per Order fees outlined above, when drop shipments are
requested.  Drop Shipments are defined as shipments that are shipped directly to
an end customer of the wholesaler, and invoiced directly to the wholesaler. 

 

 

 

 

 

Allocation Fee

 

$[***]/week

 

Order allocations encompass any inbound orders to ICS that needs to have
original conditions revised and/or altered (i.e. manual intervention) as opposed
to allowing the order to automatically flow through the order process system. 
An example of an allocation would be a backorder situation.

 

 

 

 

 

Rush Order

 

$[***]/order

 

Orders that are received and processed between 3pm and 5pm Eastern Time, at the
request of the AMAG. 

 

 

 

 

 

Emergency Order

 

$[***]/order

 

Emergency shipments are defined as any order received outside of scheduled
working hours (currently M-F 8am to 5pm Eastern Time) requiring ICS staff to
return to the ICS facility to process the order within the same day.

 

 

 

 

 

International Order

 

$[***]/order

 

Fee applied in addition to any order processing fees.

 

 

 

 

 

Warehouse & Distribution Fees

 

 

 

 

 

 

 

 

 

Product Storage

 

$[***]/pallet (ambient/marketing materials)

 

Monthly fee for controlled room temperature pallet storage.

 

 

 

 

 

Order Processing Fees

 

$[***]/order

 

Order is defined as a shipment to a unique address that leaves the distribution
center, regardless of the number of cartons or

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

Fee

 

Amount

 

Description

 

 

 

 

 

 

 

 

 

packages that constitute that shipment and/or the number of inbound requests for
said Order.

 

 

 

 

 

 

 

$[***]/unit

 

This fee is in addition to the per order fee for each additional unit that is
shipped in the order.

 

 

 

 

 

Hazardous Material Fee

 

$[***]/order

 

Fee in addition to the per order fee for each order that requires hazardous
shipping documentation.

 

 

 

 

 

Case Break Fee



Bulk Shipment Fee

 

$[***]/order



$[***]/case

 

Fee in addition to the per order fee for each order shipped at the vial/bottle
level.  Bulk shipments incur an additional surcharge per case.

 

 

 

 

 

Packing Supplies

 

[***]

 

Any packing materials that ICS must provide for the AMAG to ship Commercial and
Non-Commercial Products.

 

 

 

 

 

Freight

 

[***]

 

 [***]

 

 

 

 

 

Finance

 

 

 

 

 

 

 

 

 

Invoice Processing

 

$[***]/invoice

 

Fee for sending invoice (electronic or paper) to customer, collection efforts
and cash posting.

 

 

 

 

 

Credit/Rebill Transactions

 

$[***]/each

 

Any AMAG requested credit or rebill transactions keyed in the system.

 

 

 

 

 

Credit Verification Reports — Dun & Bradstreet

 

$[***]/report

 

Any AMAG requested credit report. Dun & Bradstreet (D&B) typically tracks
information for corporate customers.

 

 

 

 

 

Credit Verification Reports — Experian

 

$[***]/report

 

Any AMAG requested credit report. Experian typically tracks information for
individual customers such as physicians.

 

 

 

 

 

Returns Management

 

 

 

 

 

 

 

 

 

RGA Initiation

 

$[***]/RGA

 

RGA: Returned Goods Authorization.


Fee for processing return request from customer and sending the customer an RGA.

 

 

 

 

 

Return Processing

 

$[***]/unit

 

Receipt of physical return at the distribution center. Fee includes itemizing
contents of the return

 

 

 

 

 

Return Processing

 

$[***]/line

 

Fee applied in addition to Return Processing fee for handling and counting
additional lines.

 

 

 

 

 

Returns Storage

 

$[***]/pallet

 

Monthly fee for controlled room temperature pallet storage.

 

 

 

 

 

Contract and Chargeback Management

 

 

 

 

 

Chargeback Processing — Manual

 

$[***]/line

 

Each SKU is considered a line.  If customers cannot send information
electronically, they will mail information for manual processing.  ICS and
Customer must have copies of contracts in order to process chargebacks without
manual intervention. 

 

 

 

 

 

Chargeback Processing — Electronic

 

$[***]/line

 

Each SKU is considered a line.  Customers will typically send chargebacks
electronically according to HDMA standards. 

 

 

 

 

 

Information Technology and Reporting

 

 

 

 

 

Custom Reports

 

$[***]/hour

 

Fee for reports created that are not part of the standard reports provided by
ICS.  Hourly report creation fees assessed for initial report creation but not
thereafter for running the same report.

 

 

 

 

 

Custom Development Services

 

$[***]/hour

 

Fee for customized processes developed at the request of AMAG. Hourly fees will
be assessed and approved by AMAG before development work is to begin.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

Fee

 

Amount

 

Description

 

 

 

 

 

Additional Fees

 

 

 

 

 

 

 

 

 

Product Destruction

 

[***]

 

Destruction of product per AMAG’s request and instruction.

 

 

 

 

 

FedEx/UPS/Postage Expenses

 

[***]

 

Freight expenses for shipments of documents or any other shipments related to
daily operations on behalf of AMAG.

 

 

 

 

 

Pre-Approved Assessorial Labor Charge - Warehouse

 

$[***]/hour



$[***] /hour overtime

 

This fee will be assessed for work that is completed outside the scope of the
agreed upon services outlined in the Services Agreement.  AMAG must provide
prior approval before assessorial labor takes place.

 

 

 

 

 

Pre-Approved Assessorial Labor Charge — Office Staff

 

$[***]/hour

 

This fee will be assessed for work that is completed outside the scope of the
agreed upon services outlined in the Services Agreement.  AMAG must provide
prior approval before assessorial labor takes place.

 

 

 

 

 

Pre-Approved Assessorial Labor Charge — QC, Management

 

$[***]/hour

 

This fee will be assessed for work that is completed outside the scope of the
agreed upon services outlined in the Services Agreement.  AMAG must provide
prior approval before assessorial labor takes place.

 

 

 

 

 

ICS Travel

 

Expenses plus employee time

 

This is for AMAG requested travel.  AMAG must provide prior approval before
travel takes place.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------



 


SCHEDULE C

ADDITIONAL DEFINITIONS

 

“Act” means the Federal Food, Drug and Cosmetic Act, Title 21, United States
Code, as amended, and the regulations promulgated thereunder.

 

“Affiliate” means all entities controlling, controlled by or under common
control with Company or ICS, as the case may be. The term “control” shall mean
the ability to vote fifty percent (50%) or more of the voting securities of any
entity or otherwise having the ability to influence and direct the policies and
direction of an entity.

 

“ANDA” means an Abbreviated New Drug Application as defined in and contemplated
by the Act.

 

“Customer” is defined in Agreement Section 1.

 

“DEA” means the United States Drug Enforcement Administration.

 

“FDA” means the United States Food and Drug Administration.

 

“Governmental Authority” means any nation, government, state or other political
subdivision, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“ICS Facility” means the facility located at 345 International Blvd., Brooks, KY
40109 or 5360 Capital Court #102, Reno, NV 89502.

 

“NDA” means a New Drug Application as defined in and contemplated by the Act.

 

“Person” means any corporation, natural person, the Company, entity, firm, joint
venture, partnership, trust, unincorporated organization, or Government
Authority.

 

“Products” is defined in Agreement Recital A.

 

“Related Parties” means the subsidiaries, parents, Affiliates, officers,
directors, employees, independent contractors, representatives, shareholders,
trustees and agents of any Person.

 

“Requirements of Law” means any law (including consumer law), treaty, rule or
regulation or a final and binding determination of a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Services” is defined in Agreement Section 2.

 

“Taxes” means any and all liabilities, losses, expenses, and costs of any kind
whatsoever that are, or are in the nature of taxes, fees, assessments, or other
governmental charges, including interest, penalties, fines and additions to tax
imposed by any federal, state or local government or taxing authority in the
United States on or with respect to: (a) the Agreement or any related agreements
or any future amendment, supplement, waiver, or consent requested by the Company
or any required by the Agreement with respect to the execution, delivery or
performance of any thereof, or the issuance, acquisition or subsequent transfer
thereof, (b) the return, acquisition, transfer of title, storage, removal,
replacement, substitution, purchase, acceptance, possession, rejection,
ownership, delivery, non-delivery, use, operation, sale, abandonment, redelivery
or other disposition of any interest in Products or any part thereof, (c) the
receipts or earnings arising from any interest in Products or any part thereof,
(d) any payment made pursuant to this Agreement or to any Products, or
(e) otherwise as a result of or by reason of the transactions contemplated by
this Agreement, excluding, however, taxes imposed upon ICS that are

 

19

--------------------------------------------------------------------------------


 

based upon or measured by gross or net income and any franchise Taxes of ICS or
any personal property taxes for Products or equipment owned by ICS.

 

“Term” is defined in Agreement Section 4.1.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE D

COPY OF EXECUTED CONFIDENTIAL AGREEMENT

 

[g169401kl07i001.jpg]

 

CONFIDENTIALITY AGREEMENT

 

This Confidentiality Agreement (the “Agreement”) is made as of the 15th day of
October 2007 (the “Effective Date”), by and between AMAG Pharmaceuticals, Inc.,
a corporation having an office at 125 Cambridge Park Drive, Cambridge,
Massachusetts 02140 (“AMAG”) and ICS, Integrated Commercialization
Solutions, Inc., a corporation having an office at 3101 Gaylord Parkway, Frisco,
Texas 75034 (“ICS”), with AMAG and ICS each referred to herein as a “Party” or
together as the “Parties.”

 

Whereas, ICS desires to receive from AMAG certain confidential information
relating to AMAG’s business for the purpose of engaging in discussions regarding
a potential business relationship between the Parties (the “Purpose”); and

 

Whereas, AMAG desires to receive from ICS certain confidential information
relating to its business for the Purpose; and

 

Whereas, the Party disclosing information under this Agreement (the “DISCLOSING
PARTY”) or any of their respective officers, employees, Affiliates or
consultants (collectively “Representatives”) shall allow the Party receiving
such information under this Agreement (the “RECEIVING PARTY”), or its
Representatives, to review or obtain the DISCLOSING PARTY’s confidential
business and technical information (such information being hereinafter referred
to as “CONFIDENTIAL INFORMATION”) only for the Purpose, and otherwise to hold
such Confidential Information strictly in confidence pursuant to the terms of
this Agreement.

 

Now, therefore, the Parties hereto agree as follows:

 

1.             For purposes of this Agreement, the term “CONFIDENTIAL
INFORMATION” shall include, but not be limited to, written, verbal, visual,
electronic or in any other media or manner, and shall include that acquired by
observation or otherwise during any site visit at a party’s facility.
CONFIDENTIAL INFORMATION includes all technical data, trade secrets, know-how,
ideas, research, study results, prototypes, samples, formulas, compounds,
methods, plans, specifications, characteristics, raw material data, software,
inventions, discoveries, processes, designs, drawings, schematics whether or not
patentable, product plans, clinical trials, services, distribution systems,
suppliers, markets, business, technology, marketing plans, sales, manufacturing,
purchasing and accounting methods, strategy, budgets, contracts, grants, costs,
profits, plans for future development, and other information of a similar
nature, regardless of whether furnished before, on or after the Effective Date
and furnished in any form. CONFIDENTIAL INFORMATION also includes the existence
of this Agreement and its terms and the fact that each party is evaluating the
other party’s CONFIDENTIAL INFORMATION.

 

2.             In consideration of the Parties’ discussions and any access the
RECEIVING PARTY may have to the DISCLOSING PARTY’s CONFIDENTIAL INFORMATION, the
RECEIVING PARTY shall:

 

125 CambridgePark Drive, Cambridge MA 02140 Tel: [617] 498-3300 Fax: [617]
433-3362

 

21

--------------------------------------------------------------------------------


 

AMAG Pharmaceuticals, Inc.

 

(a)                                  not use such CONFIDENTIAL INFORMATION
except for the Purpose;

(b)                                 hold the CONFIDENTIAL INFORMATION in strict
confidence and shall protect such CONFIDENTIAL INFORMATION from disclosure and
shall use the same degree of care to avoid disclosure of such CONFIDENTIAL
INFORMATION as the RECEIVING PARTY employs with respect to its own confidential
information of like importance;

(c)                                  not, without the express written permission
of the DISCLOSING PARTY, divulge any such CONFIDENTIAL INFORMATION to others,
except to persons regularly employed by the RECEIVING PARTY or its
Representatives who have a bona fide need to know in connection with pursuing
the Purpose provided that the RECEIVING PARTY informs its Representatives of its
obligations under this Agreement and uses its best efforts to restrain its
Representatives from taking any action that would constitute a breach of this
Agreement;

(d)                                 not use for its own benefit or the benefit
of its Representatives or any other person or entity, other than the DISCLOSING
PARTY any such CONFIDENTIAL INFORMATION; and

(e)                                  not copy, create derivative works of or
reverse engineer any such CONFIDENTIAL INFORMATION, except such duplication as
is necessary for the Purpose.

 

3.           CONFIDENTIAL INFORMATION shall not include information that the
RECEIVING PARTY can, as evidenced by its written records prepared or received
prior to the disclosure, show:

 

(a)                                  is already in the possession of the
RECEIVING PARTY, without obligation to keep it confidential, as evidenced by the
RECEIVING PARTY’S written records;

(b)                                 is lawfully disclosed to the RECEIVING PARTY
by a party other than the DISCLOSING PARTY, provided such information was not,
to the knowledge of the RECEIVING PARTY, obtained by such third party directly
or indirectly from the DISCLOSING PARTY on a confidential basis;

(c)                                  is independently developed by or for the
RECEIVING PARTY without access to or use of the CONFIDENTIAL INFORMATION, as
evidenced by the RECEIVING PARTY’S written records; or

(d)                                 is generally known to the public without
violation hereof.

 

4.           The RECEIVING PARTY may make disclosures required by an order of a
governmental agency, legislative body or court of competent jurisdiction,
provided that the RECEIVING PARTY: (i) provides the DISCLOSING PARTY with
immediate written notice of such requirement, (ii) cooperates with the
DISCLOSING PARTY at the DISCLOSING PARTY’s expense in connection with the
DISCLOSING PARTY’s reasonable and lawful actions to obtain confidential
treatment for such CONFIDENTIAL INFORMATION, and (iii) limits such disclosure of
CONFIDENTIAL INFORMATION to the fullest extent permitted under applicable law.

 

5.           For purposes of this Agreement, “Affiliate” means any corporation,
firm, partnership or other entity which controls, is controlled by or is under
common control with a party. For purposes of this definition, “control” shall
mean the ownership of at least fifty percent (50%) of the voting share capital
of such entity or any other comparable equity or ownership interest. Only an
Affiliate to which

 

22

--------------------------------------------------------------------------------


 

AMAG Pharmaceuticals, Inc.

 

such CONFIDENTIAL INFORMATION is actually disclosed and received will be bound
by the terms of this Agreement.

 

6.             This Agreement will terminate as to the further exchange of
CONFIDENTIAL INFORMATION immediately upon the earlier of (a) written notice from
one party to the other party of such termination, or (b) one (1) year following
the Effective Date. Notwithstanding the foregoing, each party’s obligations of
confidentiality and non-use shall continue for a period of seven (7) years from
the termination of this Agreement. The RECEIVING PARTY shall treat all
CONFIDENTIAL INFORMATION it receives from or concerning the DISCLOSING PARTY
prior to the execution of this Agreement as CONFIDENTIAL INFORMATION in
accordance with the terms of this Agreement.

 

7.             The RECEIVING PARTY shall be responsible for any disclosure or
use of CONFIDENTIAL INFORMATION, or other prohibited activity set forth in
Paragraph 2, by any Representative or other person or entity to whom it
discloses CONFIDENTIAL INFORMATION. The RECEIVING PARTY shall notify the
DISCLOSING PARTY in writing immediately upon becoming aware of the occurrence of
any unauthorized release of CONFIDENTIAL INFORMATION or other breach of this
Agreement. The RECEIVING PARTY acknowledges and agrees that due to the unique
nature of the CONFIDENTIAL INFORMATION there is no adequate remedy at law for
any breach of the RECEIVING PARTY’s or its Representatives’ obligations
hereunder and that any breach shall result in irreparable harm to the DISCLOSING
PARTY. Therefore, upon any such breach, the DISCLOSING PARTY shall be entitled
to seek appropriate equitable relief in addition to its remedies at law.

 

8.             The RECEIVING PARTY shall promptly return to the DISCLOSING
PARTY, at the DISCLOSING PARTY’s request, all CONFIDENTIAL INFORMATION or other
written data and any copies thereof which the RECEIVING PARTY may have made, may
have access to, or may possess under the terms of this Agreement. Upon
termination of discussions between the Parties or this Agreement, the RECEIVING
PARTY shall promptly deliver to the DISCLOSING PARTY all originals, copies, and
summaries of documents, materials, and other tangible manifestations of
CONFIDENTIAL INFORMATION and any other property of the DISCLOSING PARTY which
the RECEIVING PARTY shall have in its possession or under its control, in
whatever media, except that a RECEIVING PARTY may retain one (1) copy of
CONFIDENTIAL INFORMATION to ensure compliance with its obligations under this
Agreement.

 

9.             Nothing contained in this Agreement shall be construed as
granting or conveying to the RECEIVING PARTY or its Representatives, by
implication, license, estoppel or otherwise, any right, title or interest in or
to the CONFIDENTIAL INFORMATION or any inventions, discoveries, improvements or
any other intellectual property rights made, conceived or acquired by the
DISCLOSING PARTY or any of its affiliates prior to, during or after termination
of this Agreement. None of the CONFIDENTIAL INFORMATION which may be disclosed
to the RECEIVING PARTY by the DISCLOSING PARTY hereunder shall constitute any
representation, warranty, assurance, guarantee, or inducement by the DISCLOSING
PARTY as to the non-infringement of patents, trademarks, copyrights or any
intellectual property rights or other rights of third parties. Further,
disclosure by the DISCLOSING PARTY of CONFIDENTIAL INFORMATION shall not
constitute a representation or warranty that the CONFIDENTIAL INFORMATION is
accurate, complete, or

 

23

--------------------------------------------------------------------------------


 

adequate for the Purpose contemplated by the RECEIVING PARTY. All CONFIDENTIAL
INFORMATION and other written data provided to the RECEIVING PARTY or its
Representatives hereunder shall be and remain the property of the DISCLOSING
PARTY.

 

10.           No agency or partnership relationship is created by this
Agreement. Nothing herein shall obligate the DISCLOSING PARTY to enter into any
other business or technical relationship with the RECEIVING PARTY or its
Representatives.

 

11.           This Agreement shall be governed by the substantive laws of the
State of Delaware, without regard to its conflict of laws principles.

 

12.           In the event that any of the provisions of this Agreement shall be
held by a court or other tribunal of competent jurisdiction to be illegal,
invalid, or unenforceable, such provisions shall be limited or eliminated only
to the minimum extent necessary to preserve the validity of this Agreement. This
Agreement shall otherwise remain in full force and effect.

 

13.           In the event any suit or other action is commenced to construe or
enforce any provision of this Agreement, the prevailing Party, in addition to
all other amounts such Party shall be entitled to receive from the other Party,
shall be paid by the other Party a reasonable sum for attorney’s and witness’
fees and costs.

 

14.           This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter addressed herein. This Agreement
shall not amend, diminish, supplement or otherwise affect any previous
agreements, if any, between the Parties with respect to the disclosure or use of
information covered by such prior agreements. Any changes to this Agreement must
be in writing and signed by the Parties hereto. If the Parties pursue a business
venture, they anticipate entering into a definitive agreement that will set
forth their respective obligations. Such agreement may incorporate this
Agreement by reference, may supplement or modify it or may supersede it.

 

15.           No waiver shall be effective unless it is set forth in a written
instrument executed by the Party waiving a breach or default hereunder. No
consent to or waiver of any breach or default in the performance of any
obligation hereunder shall be deemed or construed to be a consent to or waiver
of any other breach or default in the performance of the same or any other
obligation hereunder. Failure on the part of any Party to complain of any act or
failure to act of any other Party or to declare any other Party in default of
any obligation hereunder, irrespective of how long such failure continues shall
not constitute a waiver of rights hereunder.

 

16.           The Agreement shall be binding upon, and shall inure to the
benefit of, the Parties hereto and their successors and assigns. Each party
agrees to be responsible for any breach of this Agreement by its
Representatives.

 

17.           The undersigned represent and warrant that they are each
authorized to enter into this Agreement and to be bound by the terms hereof.

 

24

--------------------------------------------------------------------------------


 

18.           The DISCLOSING PARTY shall not have any liability whatsoever
arising from or relating to the RECEIVING PARTY’s or its Representatives’ use of
the CONFIDENTIAL INFORMATION or other information disclosed by the DISCLOSING
PARTY hereunder.

 

19.           The RECEIVING PARTY shall not disclose to any other person, unless
required by law, the fact that CONFIDENTIAL INFORMATION has been made available
to the RECEIVING PARTY hereunder, that negotiations are or may be taking place
between the Parties or any of the terms, conditions or other facts with respect
thereto.

 

20.           The RECEIVING PARTY shall not export, reexport or divert any
CONFIDENTIAL INFORMATION for which the government of any country or any
governmental agency thereof requires an export license or other governmental
approval without first: (i) informing the DISCLOSING PARTY of its desire to
export, reexport or divert CONFIDENTIAL INFORMATION; and (ii) obtaining such
license or approval.

 

21.           All notices and other communications which are required or
permitted under the terms or conditions of this Agreement, shall be in writing
and sent by facsimile, overnight courier or registered or certified mail,
postage prepaid, to the receiving Party at the address herein or at any other
address that the receiving Party may have provided to the sending Party in
writing as provided herein. Any notice or other communication delivered by
facsimile shall be deemed to have been received the day it is sent, if a
business day, and on the next succeeding business day, if not. Any notice or
other communication sent by overnight courier shall be deemed to have been
received on the day after it is sent, if a business day, and on the next
succeeding business day, if not. Any notice or other communication sent by
registered or certified mail shall be deemed to have been received on the date
received. AMAG’s fax number is (617) 499-3362 and facsimiles to AMAG should be
addressed to the attention of General Counsel. ICS’s fax number is 469-365-7580.
A copy of any notice provided to ICS shall also be sent to: AmerisourceBergen
Specialty Group, Attn: Group Counsel, 3101 Gaylord Parkway, 1N-E186, Frisco, TX
75034.

 

 

AMAG Pharmaceuticals, Inc.

 

ICS

 

 

 

 

 

By:

/s/ Scott Mayberry

 

By:

/s/ Steve Mckinnon

 

 

 

 

 

Title

SR. Director, Trade & Pricing

 

Title:

VP Finance

 

 

 

 

 

Date:

October 26, 2007

 

Date:

10/25/07

 

25

--------------------------------------------------------------------------------


 

[g169401kl07i002.jpg]

 

EXHIBIT A

 


CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT


 

The undersigned does hereby guarantee to AmerisourceBergen Corporation and each
of its subsidiary companies and their successors (the “Indemnitees”) that any
food, drugs, devices, cosmetics, or other merchandise (“Products”) now or
hereafter shipped or delivered by or on behalf of the undersigned, its
subsidiaries, divisions, affiliated companies and representatives (“Guarantors”)
to or on the order of any Indemnitee will not be, at the time of such shipment
or delivery, adulterated, misbranded, or otherwise prohibited under applicable
federal, state and local laws, including applicable provisions of the Federal
Food, Drug and Cosmetic Act, 21 U.S.C.A. §301 et seq., (“FDCA”), and Sections
351 and 361 of the Federal Public Health Service Act, 42 U.S.C.A. §§ 262 and
264, and their implementing regulations (“Applicable Laws”), each as amended and
in effect at the time of shipment or delivery of such Products; and such
Products are not, at the time of such shipment or delivery, merchandise that may
not otherwise be introduced or delivered for introduction into interstate
commerce under Applicable Laws, including FDCA section 301 (21 U.S.C.A. §331);
and such Products are merchandise which may be legally transported or sold under
the provisions of any other applicable federal, state or local law; and the
undersigned guarantees further that, in the case of food shipments, only those
chemicals or sprays approved by federal, state or local authorities have been
used, and any residue in excess of the amount allowed by any such authorities
has been removed from such Products.

 

The undersigned hereby agrees to defend, indemnify and hold the Indemnitees
harmless against any and all third party claims, losses, damages, and
liabilities whatsoever (and expenses connected therewith, including counsel
fees) (collectively, “Claims”), to the extent arising as a result of (a) any
actual or asserted violation of Applicable Laws by virtue of which Products
made, sold, supplied, or delivered by or on behalf of Guarantors may be alleged
or determined to be adulterated, misbranded or otherwise not in full compliance
with or in contravention of Applicable Laws, (b) possession, distribution, sale
and/or use of, or by reason of the seizure of, any Products of Guarantors,
including any prosecution or action whatsoever by any governmental body or
agency or by any private party, including claims of bodily injury, death or
property damage, (c) any actual or asserted claim that Guarantors’ Products
infringe any proprietary or intellectual property rights of any person,
including infringement of any trademarks or service names, trade names, trade
secrets, inventions, patents or violation of any copyright laws or any other
applicable federal, state or local laws, and (d) any actual or asserted claim of
negligence or willful misconduct by the Guarantors.  [***].  The undersigned’s
agreement to defend, indemnify and hold harmless is conditioned on the relevant
Indemnitee (i) providing written notice to the undersigned of any Claim for
which is it seeking indemnification hereunder in a reasonably prompt manner
after becoming aware of such Claim, provided that such requirement is a
condition precedent only if failure to provide prompt notice results in actual
prejudice to the undersigned in its ability to defend the Claim; (ii) permitting
the undersigned to assume full responsibility to investigate, prepare for and
defend against any such Claim, except that the Indemnitee may cooperate in the
defense at its expense using its own counsel; and (iii); not compromising or
settling such Claim without the undersigned’s written consent.  The relevant
Indemnitee agrees to reasonably cooperate with the undersigned, at the
undersigned’s reasonable expense, in the investigation of, preparing for and
defense of any such Claim. The undersigned further agrees to maintain Products
Liability Insurance of not less than U.S. $ 5,000,000 per occurrence, Combined
Single Limit (Bodily Injury and Property Damage)including AmerisourceBergen
Corporation and its subsidiary companies and their successors as Additional
Insureds, including a Broad Form Vendors Endorsement, with provision for at
least 30 days’ prior written notice to the Additional Insureds in the event of
cancellation or material reduction of coverage, and upon request promptly submit
satisfactory evidence of such insurance to AmerisourceBergen Corporation.  All
insurance coverage must be with a nationally-recognized, reputable insurance
carrier.  In combination with significant excess liability insurance, any
retained risk must be commercially reasonable and actuarially sound.  The
undersigned warrants that its assets are sufficient to cover any self-insurance
liability it assumes under this Agreement.  Provisions in this Continuing
Guaranty and Indemnification Agreement are in addition to, and not in lieu of,
any terms set forth in any purchase orders accepted by Guarantors or any
separate agreement entered into between the Indemnitees and Guarantors.  In the
event of any conflict between the language of such other documents and the
language set forth herein, the language herein shall be controlling.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Brian J.G. Pereira

 

 

 

 

Name:

Brian J.G. Pereira

 

 

 

 

Title:

CEO

 

 

 

 

Date:

10/30/08

Revised

6/2/05

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

CUSTOMER SERVICES

 

ICS SHALL PERFORM THE FOLLOWING SERVICES ON AND AFTER THE PROGRAM LAUNCH DATE
DURING THE TERM OF THE AGREEMENT:

 

1.             ICS, as agent of the Company, will develop, operate and maintain
an Integrated Access Center (“Access Center”) to manage the comprehensive
distribution Services related to Products described herein (“Customer Services”)
for the Company.  ICS agrees to develop the Access Center and provide the
Customer Services for the fees listed in Schedule B.

 

2.             The Access Center includes the following:

 

2.1           A fully-integrated telecommunications and information system that
will capture and manage key data from each Customer requesting information or
specific services relating to Products;

 

2.2           A toll-free Company-dedicated telephone and fax number solely for
the Access Center, with all costs being the Company’s responsibility;

 

2.3           The capability to handle queries about Products related to order
processing and account management; and

 

2.4           The capability to triage queries.

 

3.             ICS, as agent of the Company, will retain, train and manage
appropriate staff personnel to operate the Access Center.  Responsibilities of
Access Center personnel will be to:

 

3.1           Receive orders via Electronic Data Interchange (“EDI”), facsimile,
email, mail or telephone, and (b) be available from 8:00 a.m. to 5:00 p.m.
(Central) to receive orders or triage calls to the Company as necessary;

 

3.2           Receive EDI orders from the Company or its Customers.  Upon
receipt, ICS will:

 

3.2.1        Verify that product order file processed from customer and into
ICS’ ERP system;

 

3.2.2        Review EDI order processing error logs and communicate any
non-processed orders and reasons to the Company or its Customers; and

 

3.2.3        Take appropriate action based on direction from the Company to
resolve any issues and re-enter orders or order files into the ERP for
processing;

 

3.3           Generate and issue packing slips for the sale of Products sold
under this Agreement;

 

3.4           Manage the process of issuing Product return authorizations and
Product destruction authorizations in accordance with the Company’s policies
that have been provided to ICS, and coordinate shipment of Product for
destruction;

 

28

--------------------------------------------------------------------------------


 

3.5           Set up customer accounts for Customers eligible to purchase from
the Company according to parameters provided by the Company, and the Company
will periodically supply ICS with its written criteria, as amended from time to
time, for all Customer eligibility; and

 

3.6           At the Company’s prior written request, verify that such Customers
meet the Company’s eligibility criteria by:

 

3.6.1        Credit verification using approved agencies and establishment of
credit limits based on the Company’s guidance;

 

3.6.2        Verification of licenses (including verification of DEA and state
controlled substances, regulatory licenses and registrations when filling orders
of controlled substances); and

 

3.6.3        License verification using the NTIS database augmented by a copy of
the Customer license if necessary; and

 

3.7           Obtain Proofs of Deliveries (PODs) for the Company.

 

4.             Order allocations encompass any inbound orders to ICS that need
to have original conditions reviewed and/or manipulated as opposed to allowing
the order to flow freely through the order process system.  All allocated orders
shall be filled in accordance with the Company’s written instructions.

 

5.             An order is defined as a shipment to a unique address that leaves
the distribution center, regardless of the number of cartons or packages that
constitute that shipment and/or the number of inbound requests for such order.

 

6.             The following services are not a part of Customer Services
normally provided in the Access Center:

 

6.1           Product substitution relating to backorder management:

 

6.2           Stock allocation of Product to the Company’s Customer base:

 

6.3           Arranging for the re-distribution of Product within the Company’s
Customer base; or

 

6.4           Any services not identified in paragraphs 1 through 3 of this
Exhibit B.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT C


WAREHOUSING AND INVENTORY MANAGEMENT SERVICES


 

ICS shall perform the following Services on and after the Program Launch Date
during the Term of the Agreement:

 

1.             ICS will warehouse and inventory Products at the ICS Facility.

 

2.             ICS will visually inspect each shipment of Product for external
container or package damage or loss in transit (based upon records provided to
ICS by the Company)

 

3.             ICS will promptly notify the Company upon ICS’s discovery of any
damage or loss to Product.

 

4.             ICS will quarantine Product upon receipt and will release Product
to salable inventory status within twenty-four (24) hours of written
authorization from the Company.

 

5.             ICS will store all Product in compliance with current good
manufacturing practice regulations and guidelines and other requirements of the
FDA, the U.S. Drug Enforcement Administration (including maintaining required
registrations, licenses and other authorizations, observing all DEA security
standards and timely filing any necessary ARCOS reports and other DEA forms,
including DEA form 222), all other applicable Requirements of Law and in
accordance with the Company’s written instructions, if any.

 

The Company will pay all costs, charges, expenses and import and export duties
for delivery and transportation of Product to and from an ICS Facility; provided
that ICS shall be responsible for the costs of any transfers of Product from one
ICS Facility to another ICS Facility that are initiated by ICS and not requested
by the Company.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D

DISTRIBUTION SERVICES

 

ICS shall perform the following Services on and after the Program Launch Date
during the Term of the Agreement:

 

1.             Distribution.  ICS shall provide the following distribution
tasks:

 

1.1           ICS shall use its best efforts to ensure that Products will be
distributed by trained personnel either in corrugated boxes obtained by ICS or
in the corrugated boxes in which Products are packaged by the manufacturer.

 

1.2           ICS shall use it best efforts to ship Products within one
(1) business day of receipt of orders by ICS unless otherwise specified under
the terms of this Agreement.  ICS will not be required to ship within 24 hours
if the aggregate of the orders transmitted to ICS on a single day exceed the
number of average daily orders received by ICS for the previous 21 business days
by 15% of the total of such orders.  ICS will ship Product to the destination
specified by Customers.

 

1.3           ICS shall ship Veterans Administration and other government orders
direct or to the designated PPV (Preferred Pharmaceutical Vendor).

 

1.4           ICS shall distribute bulk shipments by a designated carrier using
carrier bulk shipment terms.

 

1.5           ICS shall use its best efforts to ensure that Products are
distributed on a FEFO (first expired/first out) basis unless otherwise directed
by the Company in writing.

 

1.6           At the prior written request of the Company, ICS shall deliver
Products as a drop ship to Customers and billed to the designated wholesaler.

 

1.7           ICS shall use its best efforts to ensure that non-EDI orders
received by ICS during standard warehouse hours of shipping (currently M-F
8:00 a.m. to 3:00 p.m. Eastern, except holidays) will be filled the same day. 
ICS shall also use its best efforts to ensure that orders received after this
agreed upon cut-off time will be processed no later than the next business day. 
ICS shall use its best efforts to ensure that EDI orders will be processed
within 24 hours of transmission to ICS. ICS will not be obligated to fulfill
order within such time periods if orders received by ICS on a single day exceed
the number of average daily orders received by ICS for the previous 21 business
days by 15% of the total of such orders.

 

1.8           At the Company’s request, ICS shall provide a “Rush Order” service
for specific order or orders to be processed and shipped the same day; provided
however, that such services are dependent on ICS’s ability to perform based upon
order receipt time, ICS personnel, and transportation carrier availability. 
Such orders shall be subject to the Company’s payment of the additional fees
pursuant to Schedule B.

 

31

--------------------------------------------------------------------------------


 

1.9           At the Company’s request, ICS shall provide “Emergency Order”
services, defined as any order received outside of scheduled working hours
(currently M-F 8:00 a.m. to 5:00 p.m. Eastern Time) requiring ICS staff to
return to the ICS Facility to process the order within the same day.  Such
Emergency Order services will be subject to additional fees pursuant to Schedule
B.  ICS shall clearly identify any such orders to the Company at the time of the
Company’s request.

 

2.             Inventory.  ICS will be responsible for the following inventory
tasks:

 

2.1           ICS shall receive Products from the Company or a Company designee.

 

2.2           ICS shall ensure that any end of lot discrepancies evidenced by a
difference in physical to book inventory as noted during Product distribution
will trigger inventory counts and reconciliation by ICS to verify and determine,
where possible, the cause for the discrepancy.

 

2.3           ICS shall provide the Company, at ICS’s expense, one (1) physical
product inventory per calendar year and routine cycle counts.  ICS shall perform
additional physical product inventories upon the Company’ s request and for an
additional labor charge.  Any such additional physical inventory requested by
the Company will be scheduled based upon a written request from the Company and
a mutually agreed upon inventory date.

 

2.4           ICS shall obtain any required packaging materials for distribution
the cost of which shall be passed through to the Company pursuant to Schedule B.

 

2.5           ICS shall pay all labor costs for warehouse personnel providing
the Services.

 

2.6           ICS shall provide tracking for all shipments as required by the
Company;

 

2.7           ICS shall pay for all security costs for the ICS Facility and any
other warehouse locations where Products may be stored in accordance with the
terms of this Agreement.

 

2.8           ICS shall process returns within three business days of receipt at
the ICS Facility.

 

2.9           ICS shall ship outdated/damaged Products to a site reasonably
designated by the Company for disposal.  All transportation and destruction
costs will be borne by the Company pursuant to Schedule B.

 

2.10         ICS shall not responsible for maintaining inventory levels for
Product fulfillment.

 

3.             Product Title.  The Company will at all times retain title to all
of Products under this Agreement.

 

4.             Exclusions.  The following services will not be provided by ICS
or included as Distribution Services under the terms of this Agreement:

 

4.1           Processing of Department of Transportation hazardous materials.

 

32

--------------------------------------------------------------------------------


 

4.2           Re-stacking of inbound Products required at the ICS Facility.

 

4.3           Any other special labeling or packaging required for Products on
or for shipments leaving the ICS Facility.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT E

CONTRACT ADMINISTRATION AND CHARGEBACKS PROCESSING

 

ICS IS LICENSED TO UTILIZE CARS/IS SOFTWARE DEVELOPED BY I-MANY, INC. TO PROVIDE
CONTRACT ADMINISTRATION AND CHARGEBACK PROCESSING SERVICES.  ICS SHALL PERFORM
THE FOLLOWING SERVICES ON AND AFTER THE PROGRAM LAUNCH DATE DURING THE TERM OF
THE AGREEMENT:

 

1.             Contract Administration.  ICS shall enter into the CARS/IS
application key demographic information, membership, and pricing arrangements,
as provided by the Company, as negotiated between the Company and its key
government and non-government contract accounts, including DOD and VA.  ICS
shall assist the Company in managing information for such accounts, but shall
have no liability for the timeliness, accuracy or reliability of the information
provided by the Company under this Section.

 

2.             Chargeback Processing.  ICS will process debit memo submissions
from wholesalers for wholesaler contract sales pricing reconciliation.

 

2.1            Reconciliation is based upon verification of the submitted
wholesaler data against contract administration data.  Results of this
verification are:

 

2.1.1            Reconciliation reporting; and

 

2.1.2            Credit Memo generation.

 

2.2            Submissions by wholesalers will be either paper or electronic
(EDI).

 

2.2.1            Paper - Processing time for paper submissions will be five
(5) business days.

 

2.2.2            EDI - Processing time for EDI submissions will be three
(3) business days.

 

2.2.3            These times do not apply to new or newly acquired Products for
a period of ninety (90) days.

 

3.             Rebates.  ICS will provide documentation for rebates to be paid
by the Company on a quarterly basis.  ICS will also provide the Company with
reports, in a format agreed upon by the parties, including pricing information
for AMP and FAMP reports, and which otherwise allow the Company to monitor
purchasing activity by its key accounts.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT F

ACCOUNTS RECEIVABLE MANAGEMENT AND CASH APPLICATIONS

 

ICS SHALL PERFORM THE FOLLOWING SERVICES ON AND AFTER THE PROGRAM LAUNCH DATE
DURING THE TERM OF THE AGREEMENT:

 

1.             ICS will manage all accounts receivable transactions related to
the Company managed distribution programs for Product.  The Company will
establish a lock box at a financial institution of its choosing (the “Financial
Institution”).  Payments from Customers will be directed to the address of the
lock box.  The Financial Institution will sweep the lock box daily and deposit
payments into the Company’s operating account.  The Financial Institution will
forward copies of all payment transactions to ICS for cash application
purposes.  ICS and the Company will jointly determine the following:

 

1.1           Credit policy

1.2           Class of trade designations

1.3           Terms and conditions

1.4           License requirements

1.5           Dunning process for past due accounts

1.6           Reporting requirements

 

2.             ICS will provide comprehensive accounts receivable management
services in conformance with ICS’s standard operating procedures and the
Company’s collection policies as they apply to:

 

2.1           Invoicing (prepare and mail Customer invoices)

2.2           Cash application

2.3           Reconciliation of daily lock box deposits

2.4           Credit hold/release processing

2.5           Change to Customer credit limits per the Company’s approval

Credit reports:

2.5.1.         Experian

2.5.2          D & B

2.6           Return authorization credits

2.7           Credit and re-bills

2.8           Reconciliation of accounts receivable to chargebacks

 

3.             ICS will adhere to state and federally mandated good credit and
collection practices established jointly by ICS and the Company such as:

 

3.1           On-line details of calls

3.2           Call list of past due invoices

3.3           Past due reminder letters

3.4           Research and collection of unauthorized deductions

3.5           The Company approved write-offs

 

35

--------------------------------------------------------------------------------


 

EXHIBIT G

FINANCIAL MANAGEMENT SERVICES

 

ICS SHALL PERFORM THE FOLLOWING SERVICES ON AND AFTER THE PROGRAM LAUNCH DATE
DURING THE TERM OF THE AGREEMENT:

 

1.             ICS will provide monthly reconciliation of all financial
transactions related to the Company managed distribution program for Product as
follows:

 

1.1           Month end close

1.2           Reconciliation of cash, cash discounts and accounts receivable

1.3           Inventory roll over

1.4           Reconciliation of inventory adjustments

1.5           Reconciliation of goods received

1.6           Reconciliation of sales and cost of goods sold

1.7           Reconciliation of returns and cost of goods returns

 

2.             ICS will provide on a monthly basis (or other agreed upon
period), the following financial reports:

 

2.1           Trial Balance

2.2           Cash Application Summary

2.3           Accounts Receivable Reports

2.4           Inventory Reports

2.5           Sales Reports

2.6           Cash Discounts Report

 

36

--------------------------------------------------------------------------------


 

EXHIBIT H

IT SERVICES

 

ICS SHALL PERFORM THE FOLLOWING SERVICES ON AND AFTER THE PROGRAM LAUNCH DATE
DURING THE TERM OF THE AGREEMENT:

 

1.             Application Software.  ICS shall maintain a license to utilize
ERP software developed by International Business Systems to provide Distribution
and Financial Services to the Company.

 

2.             Access. ICS shall ensure that access to the DataMart will be
available to the Company Monday through Friday from 7:00 a.m. – 7:00 p.m.
(Central) except for those holidays recognized by ICS (“Holidays”), a listing of
which will be mutually agreed to by the Company and ICS.  ICS will contact the
Company with reasonable notice of any non-availability of the DataMart due to
routine or non-routine system maintenance undertaken by ICS.  “DataMart” shall
be defined as the repository of information available to ICS regarding Products
and related standard reports, including but not limited to daily inventory
reports and inventory adjustments.

 

3.             On-Call Support.  ICS shall maintain an on-call support line for
answering Company questions, receiving requests for correction of errors and
providing consulting services relative to the functionality and usage of the
DataMart.  The support line will be available from 8:30 a.m. – 5:00 p.m.
(Central) except for Holidays.

 

4.             Training.   ICS shall provide user documentation and training for
DataMart through data dictionaries of DataMart; provided, however, that ICS
shall have no obligation to provide Crystal Training and licenses to utilize
crystal reports to the Company.

 

5.             Back-Ups.  ICS shall perform back-up of all the Company
transactions at the end of each working day.  Such back-up will be performed at
a scheduled time each day and will use an IBM utility product to copy all ICS’s
the Company data on a media selected by ICS.

 

6.             Electronic Data Interchange.  ICS utilizes software developed for
EDI X.12 transaction set translation.  ICS has implemented for use on behalf of
the Company transaction sets that are utilized commonly in the healthcare
industry.

 

7.             Data Management and Reporting.  ICS shall provide the Company
with standard reports as may be reasonably requested by the Company from time to
time.  ICS has also developed a set of standard data file extracts that cover
distribution and financial activity.  Frequency for report or data file creation
is in part based on functional requirement but may be daily, weekly, monthly or
on demand.  If customization is needed, the Company and ICS will jointly and
reasonably determine the data elements and formats to be included in custom
reports, as well as their frequency and data files.  Mutually agreed-upon
standard reports and files are included in the pricing provided under this
Agreement.  Additional charges will apply to special reports and data files
created based upon hourly programming charges as listed in Schedule B for
creation of specialized reports.  The Company will be responsible for hardware
or software costs directly and for fees listed in Schedule B.

 

8.             Transfer Protocol.  ICS will make available to the Company data
in the form of electronic files on a detail or summary basis that reflects the
operational activity in the Company’s DataMart or CARS/IS environment.  The
frequency of the data file availability may be event based, daily, weekly or
monthly.  Certain timing restrictions apply based on type of data.  Conversely
ICS will receive files from the Company for the purpose of file building, file

 

37

--------------------------------------------------------------------------------


 

maintenance or order processing.  The data may be delivered in one of four
methods: 1) Cyclone Encrypted or PGP encrypted, 2) Secure Website, 3) E-mail
(emergency only) or 4) Electronic Data Interchange:

 

9.             System Disaster Recovery.  ICS shall maintain in place
disaster-relief plans consisting of disaster recovery procedures,
telecommunications switch over during disaster or emergency period, and AS/400
System switch over during disaster or emergency period (collectively, “Disaster
Plans”).  ICS will maintain the Disaster Plans during the Term.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT I

GOVERNMENT CONTRACTING AND REPORTING SERVICES

 

ICS shall perform the following Services from the Effective Date of the
Commercial Outsourcing Services Agreement between ICS and AMAG throughout the
Term of the Agreement:

 

1.     Government Contracting Education Process

 

1.1.     [***]

 

1.2.    [***]

 

2.     Contracting Process

 

2.1.     [***]

 

2.2.     [***]

 

2.3.     [***]

 

2.3.1.  [***]

 

2.3.2.  [***]

 

2.3.3.  [***]

 

2.3.4.  [***]

 

2.3.5.  [***]

 

2.3.6.  [***]

 

2.4.     [***]

 

3.     Calculate and Report Required Pricing

 

3.1.     [***]

 

3.1.1.  [***]

 

3.2.     [***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

39

--------------------------------------------------------------------------------


 

3.2.1.  [***]

 

3.2.2.  [***]

 

3.2.3.  [***]

 

3.3.     Annual Reporting

 

3.3.1.  [***]

 

3.3.2.  [***]

 

3.3.3.  [***]

 

4.  Process Medicaid Rebates [***]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

40

--------------------------------------------------------------------------------